DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 09 November 2020, wherein: 
Claims 1-3, 5-10, and 12-20 are amended.
Claim 4 is original.
Claim 11 is cancelled.
Claims 21 and 22 are new.
Claims 1-10 and 12-22 are pending.

Drawings
The drawings are objected to because display device 51 in Fig. 4 is illustrated as identical to slot 53 in Fig. 1 causing a lack of clarity on what is being illustrated in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-10 and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 13, 15, and 20, the disclosure fails to provide sufficient written description for “detecting a wearer response to the stimulation” and, more specifically, “measuring the wearer’s response to the provided stimulus (claim 15: the light sequence; claim 20: the emitted light) by detecting electrical signals using the at least one electrode (claims 15 and 20: using electrodes)” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure fails to provide sufficient written 1 and Maskeliunas2.  This problem is not alleviated by the disclosure which merely recites that one or more electrodes may be used and identifies that electrodes may be EEG dermatrodes.  See para. 17, 18, 26, 72, and 77.  Dependent claims 2-10, 12-14, 16-19, 21, and 22 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 9, the disclosure fails to provide sufficient written description for “wherein the processor is further configured to:… control the plurality of light emitting elements to emit a sequence of lights intended to induce a desired neurological response” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure 

Regarding claims 10, 13, 18, and 19, the disclosure fails to provide sufficient written description for “providing audio or visual feedback to the wearer indicative of a detected neurological/mental state” and “wherein providing audio or visual feedback comprises: varying an audio signal output as a function of a first electrical signal detected by the first electrode, or varying a visual output as a function of the first electrical signal detected by the first electrode” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure fails to provide sufficient written description for (1) detecting a neurological/mental state and (2) linking audio or visual feedback to the detected neurological/mental state.  The disclosure merely recites that this limitation is performed in results-based language.  See, for example, at least para. 23, 38, 40, 44, 48, 54, 61, 62, 64-67, 69, 74-76, and 85.  The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Claims lack written description when the claims how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 14 and 19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-10, 12-14, 21, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 5 recites “the system of claim 4, further comprising the display device held by the housing”.  This is a redundancy of independent claim 1 which recites the limitation “a housing secured to the head mount and configured to secure a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a method and products (a non-transitory computer readable medium and a system) which fall under the four statutory categories (STEP 1: YES).
Claim 10 recites monitor electrical signals indicative of brain activity; and provide, to the wearer, one of audio or visual feedback indicative of a detected neurological state.  Claim 13 and independent claim 20 recite prompt the wearer to close the wearer’s eyes; provide visual stimulation by controlling the plurality of light emitting elements (claim 20: controlling light emitting diodes (LEDs) in the system to emit light) in a preprogrammed sequence while the wearer’s eyes are closed; measure the wearer’s response to the provided stimulus; (claim 13 only) provide at least one of audio feedback or visual feedback to the wearer indicative of a mental state determined based on the detected electrical signals. Independent claim 15 recite presenting a notification to the wearer to close the wearer’s eyes; controlling light emitting 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a standalone, wearable system (claims 1, 15, and 20), a head mount secured to the head mount and configured to secure a display device (claim 1), a plurality of light emitting elements (claim 1), a housing (claims 1, 15, and 20), at least one electrode (claim 1), a processor (claims 2 and 21), an audio output device (claim 4), displaying one or more images to the wearer and emitting a sequence of lights intended to induce a desired a neurological response (claims 9, 15, and 20), a first processor (claim 10), a second processor (claim 10), a memory (claim 12), a head-mounted display (claims 15 and 20), a head mount (claims 15 and 20), light emitting diodes (claims 15 and 20), electrodes (claims 15 and 20), a first electrode (claim 16), a second electrode (claim 16), identifying that first and second electrodes contact different sides of the wearer’s forehead to provide separate electrical channels (claim 16), one more lights (claim 19), a non-transitory computer readable medium (claim 20), and a mobile electronic device (claim 21) is not sufficient to impart patentability to the 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1-5 and 8-10, which illustrate the components as generic images or non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 30-38, 57-90, and 97-110.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This also applies specifically to the initial steps of displaying images, prompting the wearer to close the wearer’s eyes, and emitting light in a sequence while the wearer’s eyes are closed which are merely adding insignificant pre-solution activity to the judicial exception as well as the use of generic electrical signal detection via electrodes which merely adds insignificant extrasolution data-Parker v. Flook.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claims 1-6, 15-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Simon (US 2012/0150545).

Regarding claim 1, Simon teaches a standalone, wearable system for providing stimulation to a wearer and detecting a wearer response to the stimulation (Simon, Abstract, “The system analyzes and assesses a personalized biometric brain health signature by integrating the use of electroencephalography (EEG), somato-sensory, neuropsychological, and/or cognitive stimulation, and novel signal processing and display.” Fig. 32 illustrates that the system may be standalone and wearable.), the system comprising:
a head mount configured to fasten the system to the wearer’s head (Simon, Fig. 32 illustrate virtual reality goggles that mount to a head of a user. Para. 77, “virtual reality goggles”); 
a plurality of light emitting elements (Simon, para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”); 
a housing secured to the head mount and configured to secure a display device (Simon, para. 77, “virtual reality goggles” inherently include a housing secured to the head mount and configured to secure a display device.); and 
at least one electrode affixed to the housing and configured to make contact with skin of the wearer (Simon, Fig. 32, EEG sensors 800).

Regarding claim 2, Simon teaches the system of claim 1, further comprising:
a processor configured to control the plurality of light emitting elements to emit a sequence of light during a period of time (Simon, para. 138, “the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).

Regarding claim 3, Simon teaches the system of claim 2, wherein the light emitting elements are mounted in the housing (Simon, para. 138, the LEDs in the “LED goggles” are inherently mounted in the housing.).

Regarding claim 4, Simon teaches the system of claim 1, further comprising:
an audio output device secured to the head mount (Simon, Fig. 32, audio ear buds 820). 

Regarding claim 5, Simon teaches the system of claim 4, further comprising:
the display device held by the housing (Simon, Fig. 32, virtual reality screen 810). 

Regarding claim 21, Simon teaches the system of claim 5, wherein the display device held by the housing comprises a mobile electronic device, wherein the mobile electronic device further comprises a processor (As Simon teaches the system described in parent claims 1, 4, and 5 as being worn on the head of the wearer, Simon’s system is construed, under the broadest reasonable interpretation, to include the display device comprising a mobile electronic device.  This is further evidenced by referencing the system as “portable” throughout Simon.  See, for example, at least the Abstract in Simon which identifies that the system provides “(3) enhanced portability with remoted data acquisition capability.”  Since Simon’s system is electronic, it necessarily includes a processor to operate the displaying function.  Additionally, Example 10 (para. 214) in Simon also discusses the use of Simon’s system as a “remote device for home based measurements” with the inclusion in the system of additional mobile electronic devices, such as a smart cell phone or PDA, connected to the display and sensors to operate autonomously.).

Regarding claim 22, Simon teaches the system of claim 21, wherein the mobile electronic device further comprises the audio output device (Simon, Fig. 32, audio ear buds 820.  It is noted that the mobile electronic device is not construed in the embodiment as a separate device because this would introduce indefiniteness under 35 USC 112(b) regarding the audio output device.  In particular, the mobile electronic device construed as a separate device comprising the audio output device conflicts with parent claim 4 which identifies the audio output device as secured to the head mount.).

Regarding claim 6, Simon teaches the system of claim 21 and implies wherein the light emitting elements include a first set of light emitting elements arranged around a left eye lens and a second set of light emitting elements arranged around a right eye lens, wherein the left eye lens and the right eye lens are affixed to the housing. (Simon, .

Regarding claim 15, Simon teaches a method comprising:
displaying, on a head-mounted display of a standalone, wearable system, image content, wherein the standalone, wearable system is fastened to a wearer’s head by a head mount (Simon, para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds as they challenge the vestibular system.”); 
presenting a notification to the wearer to close the wearer's eyes (Simon, para. 138, “The subject sits with eyes closed”.  Having the eyes closed is a step of the method, as well as having the eyes open is another step.  Thus, it is inherent that the wearer is presented with a notification to close the wearer’s eyes as it initiates the eyes closed step.);
controlling light emitting diodes (LEDs) in the system to emit light in a preprogrammed sequence while the wearer's eyes are closed (Simon, para. 138, “The subject sits with eyes closed and light pulses flash on the eyes with very clear perception and mind alteration of the effect. Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); and
measuring a wearer response to the light sequence by detecting electrical signals using the electrodes affixed to a housing of the head-mounted display, wherein the housing is secured to the head mount (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”).

Regarding claim 16, Simon teaches the method of claim 15,
wherein the system comprises a first electrode and a second electrode (Simon, Fig. 32, EEG sensors 800.  The plurality of EEG sensors 800 is construed as teaching at least a first electrode and a second electrode.); and
wherein the first and second electrodes contact different sides of the wearer's forehead to provide separate electrical channels for monitoring the brain activity of the wearer (Simon, Fig. 32, EEG sensors 800 contact different sides of the user’s forehead providing separate electrical channels used to monitor the user’s brain activity.). 

Regarding claim 17, Simon teaches the method of claim 16, wherein measuring the wearer response to the light sequence comprises processing electrical signals detected by the first and second electrodes (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”).
 
Regarding claim 18, Simon teaches the method of claim 17, further comprising:
providing audio or visual feedback indicative of a mental state of the wearer determined based on the detected electrical signals (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”).

Regarding claim 20, Simon teaches a non-transitory computer readable medium including processor executable instructions for controlling a standalone, wearable system to:
operate a head-mounted display in the system to display image content to a wearer, wherein the system is fastened to a wearer’s head by a head mount (Simon, para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds as they challenge the vestibular system.”); 
prompt the wearer to close the wearer's eyes (Simon, para. 138, “The subject sits with eyes closed”);
controlling light emitting diodes (LEDs) in the system to emit light in a preprogrammed sequence while the wearer's eyes are closed (Simon, para. 138, “The subject sits with eyes closed and light pulses flash on the eyes with very clear perception and mind alteration of the effect. Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); and
measure a response of the wearer to the emitted light by detecting electrical signals using the electrodes affixed to a housing of the head-mounted display, wherein the housing is secured to the head mount and configured to secure the head-mounted display (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2012/0150545) as applied to claims 1-6 and 18.

Regarding claim 7, Simon teaches the system of claim 6, 
wherein the left and right eye lenses are positioned over different portions of the display device held by the housing (Simon implies this at para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”); 
wherein the first set of light emitting elements includes light emitting elements of multiple different colors (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); and 
wherein the second set of light emitting elements includes light emitting elements of multiple different colors (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”).
Simon does not explicitly teach wherein the first set of light emitting elements are arranged in a circle around the left eye lens and wherein the second set of light emitting elements are arranged in a circle around the right eye lens.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The stimulation steps would be performed the same regardless of the shape of the arrangement of the light emitting elements around each lens. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the first set of light emitting elements are arranged in a circle around the left eye lens and the second set of light emitting elements are arranged in a circle around the right eye lens because such design choice does not functionally relate to the steps claimed and because the subjective interpretation of the layout design does not patentably distinguish the claimed invention.  Furthermore, it would have been an obvious matter of design choice to arrange the light emitting elements in a circle around each lens since Applicant has disclosed that this arrangement solves any stated problem or is for any particular 

Regarding claim 8, Simon teaches the system of claim 7, 
wherein the light emitting elements are individual light emitting diodes (LEDs) (Simon implies this at para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).
wherein the multiple different colors include two or more of: red, green, or blue (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”  Para. 232, “we programmed the goggles to flash the LEDs at full intensity with Red=255, Green=255, Blue=255”).

Regarding claim 9, Simon teaches the system of claim 21, wherein the processor is configured to:
i) control the display device held by the housing to display one or more images to the wearer (Simon, para. 77, “virtual reality goggles”); and
ii) control the plurality of light emitting elements to emit a sequence of lights intended to induce a desired neurological response (Simon, para. 138, “Using the methods and system of the present invention, we sought to demonstrate the ability to entrain the brain using photic stimulation at stimulus frequency F.” para. 142, “The ability to measure a response to the photic stimulation enables one to include this task into the battery of tasks to be conducted for brain state and functional analysis. This could include but is not limited to use in detecting, identifying, or monitoring diseased brain states like Alzheimer's disease or Schizophrenia, detecting, identifying, or monitoring injured brain states such as mild traumatic .

Regarding claim 10, Simon teaches the system of claim 9, wherein: 
the processor is a first processor (As Simon teaches at least one processor, this is construed as at least teaching the processor is a first processor.);
the at least one electrode is coupled to the first processor or a second processor (para. 8, “transferring the EEG signal data to a microprocessor”); and 
the processor to which the at least one electrode is coupled is configured to: 
monitor electrical signals indicative of brain activity (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor”); and 
provide, to the wearer, one of audio or visual feedback indicative of a detected neurological state (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”).

Regarding claim 12, Simon teaches the system of claim 9, wherein the mobile electronic device further comprises a memory configured to store videos, light control information or detected response to stimulus provided to the wearer (Simon, Fig. 3, data storage 71).

Regarding claim 13, Simon teaches the system of claim 12, wherein the memory is further configured to store a virtual reality cognitive training program which when executed by the processor causes the system to:
display video content to the wearer (Simon, para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds as they challenge the vestibular system.”);
prompt the wearer to close the wearer's eyes (Simon, para. 138, “The subject sits with eyes closed”); 
provide visual stimulation by controlling the plurality of light emitting elements in a preprogrammed sequence while the wearer's eyes are closed (Simon, para. 138, “The subject sits with eyes closed and light pulses flash on the eyes with very clear perception and mind alteration of the effect. Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); 
measure the wearer's response to the provided stimulus by detecting electrical signals using the at least one electrode (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”); and 
provide at least one of audio feedback or visual feedback to the wearer indicative of a mental state determined based on the detected electrical signals (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”).

Regarding claim 14, Simon teaches the system of claim 13, wherein the processor is further configured to determine the mental state of the wearer based on electrical signals detected by the electrodes which are sensitive to electrical impulses generated by a brain of the wearer (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”).

Regarding claim 19, Simon teaches the method of claim 18. 
Simon does not explicitly teach wherein providing audio or visual feedback to the user indicative of a mental state comprises varying an audio signal output as a function of a first electrical signal detected by the first electrode, or varying a visual output as a function of the first electrical signal detected by the first electrode, wherein the visual output comprises one of: an image or color displayed on the head-mounted display, and one or more lights mounted in the system, wherein the one or more lights are separate from the head-mounted display.
However, Examiner takes Official Notice that this is merely a description of the basic process of providing audio or visual biofeedback.  Simon teaches providing audio or visual biofeedback (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the method of Simon to include providing audio or visual feedback comprising: varying an audio signal output as a function of a first electrical signal detected by the first electrode, or varying a visual output as a function of the first electrical signal detected by the first electrode, wherein the visual output comprises one of: an image or color displayed on the head-mounted display, and one or more lights mounted in the system, wherein the one or more lights are separate from the head-mounted display because it is merely .

Response to Arguments
Applicant’s arguments, filed 09 November 2020, with respect to the objections to the drawings regarding reference characters “46” and “44” have been fully considered and are persuasive.  The amendments to the drawings obviate these objections.  Therefore, these objections to the drawings have been withdrawn. 

Applicant’s arguments, filed 09 November 2020, with respect to the objections to the specification have been fully considered and are persuasive.  The amendments to the specification obviate the objections.  Therefore, these objections to the specification have been withdrawn. 

Applicant’s arguments, filed 09 November 2020, with respect to the objections to the claims have been fully considered and are persuasive.  The amendments to the claims obviate the objections.  Therefore, these objections to the claims have been withdrawn. 

Applicant's remaining arguments, filed 09 November 2020, have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the objection to the drawings with respect to a lack of clarity with display device 51 in Fig. 4 and slot 53 in Fig. 1, Applicant asserts that the illustration of display device 51 in Fig. 4 and slot 53 in Fig. 1 is consistent with the corresponding descriptions in para. 31 and 34 of the published application, and thus the identical illustration of these elements in Fig. 1 and 4 does not introduce confusion as to the drawings.


It is noted that Applicant did not submit entered arguments against the rejections, but has heavily amended the claims.  This is construed as Applicant’s agreement with the rejections of the Office Action mailed 26 February 2020, and thus has filed a complete response via the amendments.

It is also noted that Applicant submitted arguments against the rejections in the Non-Compliant Amendment filed 25 August 2020, but were not entered to being non-compliant as identified in the Notice of Non-Compliant Amendment mailed 08 September 2020.  Thus, for the purposes of compact prosecution, these not entered arguments are addressed below.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserted that the claims not directed to a unique method of detecting user responses to said stimulation or measuring the user’s response to the provided stimulus by detecting electrical signals using electrodes as recited in claims 1, 13, 15, and 20, but are directed to a standalone device that can implement known techniques for detecting user responses and measuring the user responses by detecting electrical signals alongside known techniques for providing visual or auditory stimulation to the wearer.

Applicant then asserted that the Grush and Maskelunias articles cited in the Office Action illustrate that a person of ordinary skill in the art would be familiar with techniques for detecting user responses to stimulus, and thus the result-based description in at least para. 20, 22, 46, 48, and 52-54 is sufficient written description for the detecting and measuring functions identified above. 
Examiner respectfully disagrees.  Sufficient description for how the system performs its claimed data gathering functions is necessary such that one of ordinary skill in the art would understand that Applicant had possession of the claimed invention under the requirements of 35 USC 112(a).  Grush and Maskelunias illustrate that one of ordinary skill in the art would understand that the claimed system is a highly inaccurate and inconsistent electroencephalograph (EEG) system, and thus likely not functional.  Thus, the lack of sufficient written description in the instant disclosure for how Applicant performs the claimed functionality is clear evidence that the claims fail under 35 USC 112(a).  Again, see at least MPEP 2161.01(I).
Applicant followed with asserting that the claims are not directed to a unique method of “control[ling] the plurality of light emitting elements to emit a sequence of lights intended to induce a desired neurological response” as recited in claim 9.
Similar to the assertions above, Applicant’s assertions again contradict themselves with the same style argument of asserting the claims are not directed to a functionality that Applicant identifies is explicitly claimed. 

Examiner respectfully disagrees.  Applicant’s assertion are merely conclusory statements made without evidentiary support, and is not persuasive.  Furthermore, claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  
Applicant also asserted that the claims are not directed to a unique method of “providing audio or visual feedback to the user indicative of a detected neurological/mental state” as recited in claims 10, 13, and 18.
Again, similar to the assertions above, Applicant’s assertions contradict themselves with the same style argument of asserting the claims are not directed to a functionality that Applicant identifies is explicitly claimed. 
Applicant further asserted that the result-based description in at least para. 48 and 54 is sufficient written description for “providing audio or visual feedback to the user indicative of a detected neurological/mental state” as recited in claims 10, 13, and 18 because the Grush article cited in the Office Action describes an EEG headset that identifies patterns in a wearer’s 
Examiner respectfully disagrees.  The disclosure in the non-patent literature identified as the Grush article does not obviate the Applicant’s own duty of disclosure.  The Grush article is not even incorporated by reference in the instant application to disclose nonessential material (Applicant is reminded that non-patent literature cannot be incorporated by reference for essential material).  See 37 CFR 1.57.  Again, claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserted that claim 15 integrates the judicial exception into a particular machine.  Here, Applicant asserted that this particular machine is a standalone, wearable system that includes head-mounted display, light emitting diodes (LEDs) and electrodes.  Applicant then asserted that the system is particular and integral to the claims.
Examiner respectfully disagrees.  These are merely conclusory statements made without evidentiary support, and are not persuasive.  Furthermore, integrating the judicial exception into a particular machine is not part of the analysis under 35 USC 101.  Additionally, there is no 
Applicant then asserted that the claims recite an improvement in the technical field by integrating the components necessary to provide stimulus to a wearer with the components necessary to determine the wearer’s response to the stimulus into a single, standalone, wearable system.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  Furthermore, no improvement in any technical field (it is noted that Applicant doesn’t even identify a particular technical field) is actually identified.  Additionally, as identified in the rejections of the claims under 35 USC 112(a), questions persist as to whether the claimed invention performs the functions of providing stimulus to a wearer and determining the wearer’s response to the stimulus.  Also, as identified in the rejection of the claims under 35 USC 101, Applicant’s asserted “integration of components” is generic at best, and does not integrate the judicial exception into a practical application nor adds significantly more to the judicial exception.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserted that Simon does not teach or suggest “a housing secured to the head mount and configured to secure a display device” emphasizing the “configured to secure a display device” because Applicant asserts that Simon does not teach or suggest allowing a wearer to insert their own display device into the housing or change which display device is included in the system.

Applicant also asserted that Simon does not similarly teach or suggest “the at least one electrode affixed to the housing for the display device”.
Examiner respectfully disagrees.  Again, Applicant’s argument is moot “the at least one electrode affixed to the housing for the display device” is not explicitly claimed.  Simon at least teaches the claimed limitations as identified in the rejections of the claims under 35 USC 102 and 103 above.
Applicant then asserted the independent claims are allowable for these reasons and that the dependent claims are allowable due to their dependencies.
Examiner respectfully disagrees.  The independent and dependent claims are not allowable as illustrated by at least the rejections above.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserted that claims 7-14 and 19 are allowable due to their dependencies from the independent claims.
Examiner respectfully disagrees.  The independent and dependent claims are not allowable as illustrated by at least the rejections above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Grush, L. (2016, January 12). Those 'mind-reading' EEG headsets definitely can't read your thoughts. Retrieved February 18, 2020, from https://www.theverge.com/2016/1/12/10754436/commercial-eeg-headsets-video-games-mind-control-technology
        2 Maskeliunas, R., Damasevicius, R., Martisius, I., & Vasiljevas, M. (2016). Consumer-grade EEG devices: are they usable for control tasks? PeerJ, 4:e1746. doi: 10.7717/peerj.1746